Citation Nr: 0616855	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  02-20 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin disease.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for substance abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In pertinent part, service 
connection for hepatitis C was denied.  

The Board remanded this case in March 2004 for certain 
development.  

For the reason outlined below, the issues of entitlement to 
service connection for a skin disease, an acquired 
psychiatric disorder (to include PTSD), and substance abuse 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

Hepatitis C was not innocently acquired while serving in the 
line of duty.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during the 
veteran's military service.  38 U.S.C.A. §§ 105, 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.301, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of letters dated in 
July 2002 and March 2004, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
claim was readjudicated in a November 2005 supplemental 
statement of the case.  The failure to provide notice 
regarding how a disability rating and an effective date are 
assigned is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection for hepatitis C; thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

The veteran's claim for service connection for hepatitis C 
was received by VA in July 2002.  He claims that he has 
hepatitis C as a result of events occurring during his 
military service.  See VA Form 9, received in December 2002.  
At a September 2003 hearing conducted by a Veterans Law 
Judge, the veteran testified that he acquired hepatitis C 
after being immunized in the military by a pneumatic 
immunization gun which may have had contaminated needles.  He 
added that he had also been thrown into a dirty river in the 
Philippines.  See pages 4 and 5 of hearing transcript 
(transcript).  He also testified that he was first diagnosed 
with hepatitis in 1994.  See page 12 of transcript.  

The Board notes that direct service connection may be granted 
only when a disability was incurred or aggravated in the line 
of duty and was not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.  However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 1999), 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), 63 Fed. e.g. 31,263 (February 10, 
1998).

With the above criteria in mind, the Board notes that service 
medical records, including the May 1968 enlistment 
examination and the December 1969 release from active duty 
examination, were negative for complaints, diagnoses, or 
treatment related to hepatitis C.  

Postservice, the veteran was hospitalized at a VA hospital 
from March to April 1994 for drug (10 year history) and 
alcohol (26 year history) dependence.  The veteran admitted 
to smoking cocaine and using marijuana multiple times a week.  
Alcohol use (beer and wine) was also reported.  He tested 
positive for hepatitis B "A/B."  

A June 1994 VA discharge summary includes a history provided 
by the veteran of using cocaine by means of both smoking and 
by the use of intravenous needles.  

A March 1999 private medical record shows that the veteran 
had used marijuana, cocaine, and heroin in the past.  Current 
marijuana and cocaine use was reported.  

A VA medical record dated in 2000 shows that the veteran was 
hepatitis C reactive.  

A November 2001 VA progress note shows that the veteran 
provided a history of crack [cocaine] use since 1994, and of 
smoking marijuana for about 20 years.  He indicated that he 
used crack about two times a week.  He denied sharing 
needles.  

The report of an April 2004 VA examination shows that the 
examining physician completely reviewed the veteran's claims 
file.  The veteran provided a history of never having 
received treatment for his hepatitis, to include having a 
liver biopsy.  The veteran denied a history of blood 
transfusions, and frequenting prostitutes.  He informed the 
physician that he had his ear pierced in 1969, and that he 
had no tattoos or combat experience.  The veteran admitted to 
abusing drugs intravenously for a period of two years 
following his service separation.  He added that he fell in a 
river and was given pneumatic injections for immunizations 
during his military service.  

The examiner indicated that physical examination revealed no 
stigmata of chronic liver disease, and added that he could 
not palpate the veteran's liver.  He added that he was 
awaiting laboratory data to confirm whether or not the 
veteran had hepatitis C.  While the claims folder does not 
appear to include these ordered laboratory findings, 
subsequently dated VA medical records dated in May and August 
2004 include findings of hepatitis C.  The examiner opined 
that if hepatitis C is confirmed, it was more likely than not 
that the veteran obtained the hepatitis C from abusing drugs 
intravenously and/or from his ear piercing.  The service 
medical records make no mention of the veteran having an ear 
pierced.  The physician added that the Center for Disease 
Control did not recognize a pneumatic injection gun as a risk 
factor for hepatitis C.  

The 2004 VA medical opinion as to the origin of the veteran's 
hepatitis C stands uncontradicted by any other medical 
evidence of record.  See Evans v. West, 12 Vet. App. 22, 30 
(1999).  Therefore, since the postservice evidence shows that 
the veteran most likely contracted hepatitis C as a result of 
postservice intravenous drug abuse due, as opposed to, any 
inservice ear piercing, inservice exposure to contaminated 
needles associated with the use of a pneumatic immunization 
gun, or any inservice event where he fell into dirty water, 
the Board concludes that the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(m), 3.301(d); VAOPGCPRECs 7-99 and 2-98 (payment of 
compensation for a disability that is a result of a veteran's 
own drug abuse is precluded by law.).  The claim is therefore 
denied.

Despite the veteran's above-referenced assertions as to how 
he believes he acquired hepatitis C, his lay opinion is 
insufficient to raise a reasonable doubt.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991) (laypersons are not 
competent to render medical opinions).  

Accordingly, the Board finds there is not an approximate 
balance of positive and negative evidence.  Hence, the appeal 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

As indicated in the Introduction, this claim was, in part, 
remanded to the RO in March 2004.  Sadly, the Board finds 
that the ordered development remains to be sufficiently 
completed.  Accordingly, remand is mandatory.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In March 2004, the Board noted that in March 2000 the RO 
denied entitlement to  service connection for a psychiatric 
disorder, substance abuse, and a skin disorder.  The 
representative filed a notice of disagreement in July 2000, 
and in March 2004 the Board remanded for a statement of the 
case (SOC) to be issued the veteran.  Manlincon v. West, 12 
Vet. App. 238 (1999).  While the Board acknowledges the fact 
that the representative attempted to withdraw the appeal in 
November 2000, under the law then in effect in 2000 any 
withdrawal required the veteran's written authorization.  
38 C.F.R. § 20.204(c) (2000).  Accordingly, the Board's March 
2004 remand instructed the RO to issue a SOC as to these 
three issues, and to inform the veteran of the pertinent 
criteria for perfecting an appeal.  This action as not been 
taken.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO must issue an SOC to the veteran 
and his representative addressing the 
issues of entitlement to service 
connection for a skin disease, an 
acquired psychiatric disorder, to include 
PTSD, and substance abuse.

The veteran should be advised that to 
perfect his appeal regarding these 
matters after the SOC is issued, he must 
submit a timely substantive appeal.

The purposes of this REMAND are to assist the veteran with 
the development of his claims and to meet the mandates of the 
United States Court of Appeals for Veterans Claims (Court) in 
Manlincon.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the appellant until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the second remand these claims must be afforded 
expeditious treatment by the AMC.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


